DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 2-4, 8-10, and 15 with species election of small molecule of chloroquine as the autophagy inhibitor and small molecule of Ruxolitinib as the Jak-Stat inhibitor in the reply filed on October 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-2 and 4-19 are pending in the instant application. Claims 6-7, 11-14, and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Note that applicant elected Group I drawn to a method of treating obesity comprising administering an autophagy inhibitor and an inhibitor of the Jak-Stat pathway. Hence, applicant’s election of mTor inhibitor recited in claim 6 (Group IV) and claim 16 (Group II) is moot. Claim 5 is hereby rejoined because examination of claim 5 does not impose additional search and examination in view of applicant’s election of Group I. 
Accordingly, claims 1-2, 4-5, 8-10, and 15 are under examination on the merits in the instant case.

Information Disclosure Statement
The listing of references in the specification (see pages 48-49) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.
Note that the instant specification discloses nucleotide sequences identified as SEQ ID NOs:1-582. See pages 29-48.

Required response - Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
See also the attached PTO-2301.

	Claim Rejections - Improper Markush Grouping
Claims 4, 5, and 15 are rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination of process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all 
The Markush grouping of autophagy inhibitors and that of Jak-Stat pathway inhibitors are improper because the alternatives defined by each of the Markush groupings do not all belong to the same art-recognized class, and the alternative species in each Markush grouping do not share both a substantial structural feature and a common use flowing from the substantially shared structural feature. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternatives within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4-5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims require that each of chloroquine and ruxolitinib functions “to partially reduce CLEC16A expression”. 
The instant specification does not show the required function of partially reducing CLEC16A by chloroquine or ruxolitinib. The specification merely discloses that “CLEC16A plays an important role in autophagy” thus speculates that “autophagy inhibitors have utility in the present invention.” See page 9, which also merely discloses that “Jak-Stat inhibitors can also be used to advantage to partially inhibit CLEC16A.” There is no showing whatsoever, other than the aforementioned sentences, that CLEC16A is actually reduced by chloroquine or ruxolitinib.
In addition, neither chloroquine nor ruxolitinib was known in the art as an inhibitor of CLEC16A. That is, there is no prior art teaching the nexus between CLEC16A and chloroquine (or ruxolitinib) such that CLEC16A expression is reduced by chloroquine or ruxolitinib. 
Accordingly, the instant specification fails to reasonably convey that the instant co-inventors had possession of claims 4-5 and 15 at the time of filing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (US 2011/0152317 A1).
Yan teaches that one can prevent body weight gain or reduce obesity in a subject on a high-fat diet comprising administering an effective amount of chloroquine, which impedes adipogenesis. See the entire reference including claims 1-4. See claims 3-4 copied below, wherein underlining has been added for emphasis:

    PNG
    media_image1.png
    187
    476
    media_image1.png
    Greyscale

Since the active agent, chloroquine, administered to treat obesity in Yan’s method is identical to chloroquine claimed in the instant case, it necessarily follows that chloroquine administered in Yan’s method necessarily and inherently results in partial reduction of CLEC16A expression, absent objective evidence to the contrary.
Note that the Office does not have the facilities and resources to provide the factual evidence needed in order to determine and/or compare the specific activities of the instantly claimed chloroquine versus Yan’s chloroquine. In the absence of evidence to the contrary, the In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
In addition, since chloroquine administered in Yan’s method is claimed to impede adipogenesis, it necessarily follows that chloroquine is ultimately delivered to and function in an adipose cell, absent objective evidence to the contrary.
Accordingly, claims 1-2, 4, and 8 are described by Yan. 

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (US 2011/0152317 A1) as evidenced by Taylor et al. (The Journal of Immunology, 2000, 165:5048-5053).
As set forth above, Yan teaches a method of treating obesity comprising administering an effective amount of chloroquine.
Yan does not teach that chloroquine modulates activity of natural killer cells. 
Taylor teaches that chloroquine inhibits natural killer (NK) cell’s cytotoxicity. See pages 5050-5051.
Accordingly, modulation of NK cell’s cytotoxic activity is an inherent property of chloroquine. Hence, claim 9 is taught by Yan as evidenced by Taylor. 

Claims 1-2, 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurzov et al. (The FEBS Journal, 2016, 283:3002-3015).
-cells in type 1 diabetes (T1D) and type 2 diabetes (T2D), wherein the JAK/STAT signaling pathway has an effect on adipocytes and pancreatic -cells. See the entire reference including Figures 2-4. Gurzov teaches that ruxolitinib and tofacitinib are “two JAK inhibitors” that “have been approved for clinical use”, wherein “studies have implicated the JAK/STAT pathway in both T1D and T2D, providing a novel pharmacological target” and that “Manipulation of JAK/STAT signaling is a promising therapeutic approach for the treatment of obesity and diabetes.” See page 3010.
Since the active agent, ruxolitinib and tofacitinib, which are taught to be useful in treatment of obesity by Gurzov is identical to ruxolitinib and tofacitnib claimed in the instant case, it necessarily follows that ruxolitinib and tofacitinib taught by Gurzov necessarily and inherently result in partial reduction of CLEC16A expression, absent objective evidence to the contrary.
Note that the Office does not have the facilities and resources to provide the factual evidence needed in order to determine and/or compare the specific activities of the instantly claimed ruxolitinib and tofacitinib versus Gurzov’s ruxolitinib and tofacitinib. In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed ruxolitinib and tofacitinib are different from the those taught by Gurzov such that Gurzov’s ruxolitinib and tofacitinib cannot result in partial reduction of CLEC16A expression thus cannot be used in the claimed methods, thereby establishing patentable differences between Gurzov’s method and the instantly claimed method. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
Accordingly, claims 1-2, 5, 8, and 10 are described by Gurzov et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2011/0152317 A1) in view of Gurzov et al. (The FEBS Journal, 2016, 283:3002-3015) and Taylor et al. (The Journal of Immunology, 2000, 165:5048-5053).
Yan teaches that one can prevent body weight gain or reduce obesity in a subject on a high-fat diet comprising administering an effective amount of chloroquine, which impedes adipogenesis. See the entire reference including claims 1-4.
Yan does not teach further administering a Jak-Stat pathway inhibitor.
-cells and adipocytes. See the entire reference including page 3010 and Figures 2-4.
Taylor teaches that chloroquine inhibits natural killer (NK) cell’s cytotoxicity. See pages 5050-5051.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yan’s method by additionally administering ruxolitinib or tofacitinib to a subject in need of obesity treatment. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to enhance obesity treatment effects by administration of two agents, because each of Yan’s chloroquine and Gurzov’s roxolitinib or tofacitinib was suggested as being useful in treating obesity, which would have thus suggested that a combination treatment method comprising administering two agents instead of one agent would improve obesity treatment effects. It would also have been obvious to one of ordinary skill in the art to reasonably expect that Yan’s chloroquine and Gurzov’s roxolitinib or tofacitinib functions in adipocytes and/or insulin-producing pancreatic -cells, because Yan’s chloroquine was known to impede adipogenesis and the JAK/STAT signaling that is inhibited by roxolitinib or tofacitinib approved for clinical use was known to occur in adipocytes and insulin-producing pancreatic -cells as taught by Gurzov. Further, one of ordinary skill in the art would have reasonably expected that Yan’s chloroquine inhibits cytotoxic activity of natural killer cells because such function of chloroquine was already characterized and known in the prior art as evidenced by Taylor.
Since Yan’s chloroquine and Gurzov’s roxolitinib or tofacitinib are identical to the claimed agents that are administered for obesity treatment, it necessarily follows that the prior 
	Accordingly, claims 1-2, 4-5, 8-10, and 15 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635